Name: Council Regulation (EEC) No 3496/80 of 31 December 1980 amending Regulations (EEC) No 1893/79, (EEC) No 2592/79 and (EEC) No 649/80, introducing registration for crude oil and petroleum product imports in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 80 Official Journal of the European Communities No L 365/23 COUNCIL REGULATION (EEC) No 3496 /80 of 31 December 1980 amending Regulations (EEC) No 1893/79, (EEC) No 2592/79 and (EEC) No 649/80 , introducing registration for crude oil and petroleum product imports in the Community crude oil and petroleum product supplies ; whereas the system for the monitoring of crude oil and/or petroleum product imports should therefore be prolonged beyond 31 December 1980 , HAS ADOPTED THIS REGULATION : Article 1 In Article 5 of Regulation (EEC) No 1893 /79 , Article 8 of Regulation (EEC) No 2592/79 and Article 9 of Regulation (EEC) No 649 /80 , ' 31 December 1980 ' is hereby replaced by '28 February 1981 '. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission , Whereas the Council , by means of Regulation (EEC) No 1893/79 ('), as amended by Regulation (EEC) No 11 49/80 (2 ), expiring on 31 December 1980 , intro ­ duced registration for crude oil and/or petroleum product imports in the Community ; Whereas the Council , by means of Regulations (EEC) No 2592/79 (3 ) and (EEC) No 649/80 (4), expiring on 31 December 1980 , laid down rules for carrying out the registration of crude oil and petroleum product imports in the Community provided for in Regulation (EEC) No 1893/79 ; Whereas, in view of the supply situation , the Commis ­ sion should be informed without delay of the cost of Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 31 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 December 1980 . For the Council The President Colette FLESCH (') OJ No L 220, 30 . 8 . 1979 , p. 1 . (2 ) OJ No L 1 18 , 9 . 5 . 1980, p. 1 . ( J ) OJ No L 297, 24 . II . 1979 , p. 1 (&lt;) OJ No L 73 , 19 . 3 . 1980 , p. 1 .